Order, entered on November 28, 1962, directing a reference on the issue of the service of process and staying plaintiff from issuing execution on a default judgment entered against the corporate defendant in the sum of $109,786.50, unanimously modified, on the law and on the facts, by striking out the provision for a private reference and remanding the issue to Special Term where it may be decided expeditiously and without extraordinary impingement on the regular business of the court, and, as so modified, affirmed, with $20 costs and disbursements to plaintiff-appellant. It was an improvident exercise of discretion in the circumstances to order a reference. It is the general policy of the courts in this Department not to extend the scope or occasion of references, in the absence of consent of the parties, or of special circumstances meriting such action. No special circumstances appear here. (Matter of Wilder v. Straus-Duparquet, 5 A D 2d 1.) However, in the event defendants will waive the question of service and consent to appear within five days on such terms, if any, as Special Term may fix, the default will be opened without further proceedings. Concur — Rabin, J. P.; McNally, Stevens, Eager and Steuer, JJ.